IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


JEFFREY H. SORKIN,                         : No. 172 EAL 2019
                                           :
                   Petitioner              :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
             v.                            :
                                           :
                                           :
PAUL J. SEDACCA,                           :
                                           :
                   Respondent              :


                                     ORDER



PER CURIAM

     AND NOW, this 10th day of September, 2019, the Petition for Allowance of Appeal

is DENIED.